UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1331


FRANK S. KULA,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.   Robert E. Maxwell,
Senior District Judge. (3:07-cv-00114-REM-JES)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank S. Kula, Appellant Pro Se.     Rita R. Valdrini, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frank    S.    Kula   appeals       the     district      court’s       order

accepting      the   recommendation        of     the    magistrate         judge     and

dismissing     his   civil      complaint       for   lack    of     subject    matter

jurisdiction and for failure to state a claim.                      We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                          See Kula v.

United States, No. 3:07-cv-00114-REM-JES (N.D.W. Va. Jan. 28,

2009).     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented     in     the    materials

before   the    court     and   argument    would       not   aid    the    decisional

process.

                                                                               AFFIRMED




                                        2